3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Claim status: 
Number of original claims filed 10/8/2015: THREE HUNDRED AND THREE 
Claims filed 4/29/2021: 
Under Examination: Claims 1, 3-5, 296
Withdrawn: Claims 232-242, 280

Base claim 1 has been amended 

    PNG
    media_image1.png
    79
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    542
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for uracil mustard, alkylated uracil mustard as alkylating agents in the claimed method, does not reasonably provide enablement for the 4-chloro-, 4-cyano- and 4-nitro- uracil mustards.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
Note that the following arguments focus on 
1. how to make compounds/active ingredients (e-f). 
2. the biochemical mechanism underlying the claimed method, namely, DNA alkylation.  More specifically, the limitations of ‘(a) to (n) in base claim 1 relating to the compounds (e-f) is not focus of this action.   
With regards to make prong of the enablement requirement: 
Disclosure with respect to making of 4-Chlorouracil mustard, 4-cyanouracil mustard and 4-nitrouracil mustard active ingredients of the claimed method, is found in published Application US 20160045502 columns 17 and 18, in chemistry Reaction Schemes A, C and D.  One major issue in these schemes is the prior art cited in lieu of working example, relating to the reduction of nitro group (to amino group) essential for introducing the bischloroethyl moiety in these compounds, as explained below. 

4-Chlorouracil mustard: 
In Scheme A, the starting material A1 is known in the prior art. 
However, though the reduction of nitro substituted pyrimidine-2,4(1H,3H)-dione using sodium dithionite reducing agent is not unknown in the prior art, the cited Talukdar is irrelevant in the current context, because Talukdar reference is for a highly protected version of pyrimidine-2,4(1H,3H)-dione compound.  See page 3525 Scheme 9.  The applicability of dithionite for reduction (taught as ‘highlight’ by Talukdar (3525 column A last lines) is not disclosed in the instant A1, in full, clear, concise, and exact terms as to be enabling.  Also absent in the specification is the alternative used by Talukdar (Scheme 9, protection/deprotection strategy using transfer hydrogenation) in the context of bischloroethyl substituents that would be present if such a strategy was used to make P1).    

There is no working example and/or characterizing data (such as NMR or microanalytical numbers) for this hitherto unknown starting material compound A2 or the product P1. 
As such, the statement 
	
    PNG
    media_image3.png
    35
    418
    media_image3.png
    Greyscale

is speculative.  
Without having the A1 in possession, the procedure of Chen for chloroethylation to make P1, the Chlorouracil mustard recited in the claim is not possible.  

anywhere in molecules containing uracil (pyrimidine-2,4(1H,3H)-dione) moiety is not possible is taught by Gawin, Bioorganic & Medicinal Chemistry 16 (2008) 8379–8389, page 8381, 
    PNG
    media_image4.png
    102
    977
    media_image4.png
    Greyscale

Sodium dithionite was useful for reduction of nitro group only when the uracil moiety is substituted with alkyl group.  See Gawin page 8381 Scheme 2. 
The alternative to sodium dithionite taught by Gawin, page 8381, column B full paragraph is unpredicatable for application in the instant case (because of the potential dehalogenation (dechlorination)). See Gawin page 8381 Scheme 4.

Unpredictability in organic chemical art is high in spite of the high skill level in the area. The starting material here is multifunctional.  The state of the art predictability in organic chemical synthesis is taught by Dorwald who states that, “………even structurally simple compounds often turn out not to be so easy to make as initially thought. [pg. 2…….. the outcome of organic reactions is highly dependent on all structural features of a given starting material, and unexpected products may readily be formed. [8]……...Even the most experienced chemist will not be able to foresee all potential pitfalls of a synthesis, especially so if multifunctional, structurally complex intermediates must be prepared.…..”  Dorwald F. A. Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15.


According to the U.S. Court of Customs and Patent Appeals in In re Argoudelis , De Boer, Eble, and Herr 168 USPQ 99  at 101, "[o]rdinarily no problem in this regard arises since the method of preparing almost all starting materials can be set forth in writing if the materials are not already known and available to the workers in the art, and when this is done the specification is enabling to the public".   

4-Cyanouracil mustard:
 In Scheme C, while the starting material A1 is known in the prior art, the step to introduce CN group is previously unknown. The prior art cited as guidance/direction to introduce the CN group is Anbarasan reference (Applicant should correct the initial of the author as P instead of A), is a review article on the generic reaction for replacing Cl with CN.  None of the numerous examples presented in Anbarasan and cited inter alia in Anbarasan, is for conversion of Cl in (uracil) pyrimidine-2,4(1H,3H)-dione to CN.  As such even though, aryl/hetero halides have been converted to corresponding aryl/hetero cyanides, the instant Scheme reaction of to make the cyano substituent is unprecedented.  Further, though the reduction of nitro substituted pyrimidine-2,4(1H,3H)-dione using sodium dithionite reducing  agent is not unknown in the prior art, the cited Talukdar is irrelevant in the current context, because Talukdar reference is for a highly protected version of pyrimidine-2,4(1H,3H)-dione compound. There is no working example and/or characterizing data for this hitherto unknown starting material compound A6 (necessary to make P3 and further to make the recited cyanouracil Gawin and Dorwald reference presented in the context of Chlorouracil mustard. 

4-Nitrouracil mustard
Disclosure with respect to making of the recited nitrouracil mustard outlined in Scheme D is followed by a procedure in art recognized format.  The Zajac reference cited here as guidance here, however, is irrelevant as the pyrimidine-2,4(1H,3H)-dione used by Zajac to introduce the nitro functionality has nitrogen protected (by methyl groups).  The stated reaction procedure, further is not followed by any characterizing parameters.  As such it is unclear the ‘precipitate’ obtained in the said procedure is indeed 4-nitrouracil mustard.  See chemistry rationale, case law, Gawin and Dorwald reference presented in the context of Chlorouracil mustard. Examiner has doubts as to whether applicant had possession of instantly recited active ingredient nitrouracil mustard.  

With regards to use prong of the enablement requirement: 
It is acknowledged that the biological property (DNA alkylation) of known uracil mustard could be anticipated for the alkyl homologs of uracil mustard (a)
	
    PNG
    media_image5.png
    85
    189
    media_image5.png
    Greyscale

The same cannot be said for the 
	
    PNG
    media_image6.png
    77
    206
    media_image6.png
    Greyscale


There is no data in the specification to show that the DNA alkylating properties of these compounds (e-g) would be predictable on the basis of the known properties of the established uracil mustard compound (a).  The substituents on the uracil part of these compounds are anticipated to have major effects on the DNA alkylation necessary for the claimed utility, based on the teachings of Kohn, Nucleic Acids Research (1987), 15(24), 10531-49.  See page 10545, Figure 7.  (Also see more on this below under section under ‘use prong of 112a’).   Therefore the specification lacks enabling support for predictable use for the compounds (e-g).  Predictability in chemistry and biochemistry depends on the general observation that compounds and groups with similar structures behave similarly. The claimed invention comprises compounds for therapeutic use – a use known to be particularly sensitive to structural variations. The prior art provides no information to compensate for the lack of information. The behavior of compounds which differ markedly (in structure) from those for which the specification provides guidance and direction cannot reasonably be predicted by a skilled artisan. Pharmacological properties are unpredictable and ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-54 (2000) (p. 146, left column). It is also well known that the biological properties of organic small molecules highly depend on the core structure and the substituents of the core structure (also known as SAR: structure activity relationship).  The more diverse are the substituents, the less likely is that they are going to show similar properties in a biological assay or similar effectiveness in treating a specific disease. For example, it is known that “seemingly 
The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to alkylated uracil mustards and not to 4-chloro, 4-cyano or 4-nitro substituted uracil mustards.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research, not only to arrive at method for making these compounds but also whether these compounds would have the desired biological property applicable for the claimed method.  The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, .  


Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Previously presented rejection of claims 1, 3-5, and claim 296 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the combined teaching of Brown WO 2012024367 (equivalent to US 9066918), Kennedy, "Uracil Mustard Revisited," Cancer 85: 2265-2272 (1999), Institoris, Biochem. J. (1980) 185, 659-666,  Chuten, Cancer 47:442-451, 1981, Kerpel-Fronius, Cancer Chemother. Pharmacol (1986) 16: 264-268, Mischler, 1979 Cancer Treatment Reviews 6: 191-204; Colvin in Cancer Medicine, Holland-Frei Cancer Medicine. 6th edition. Kufe, 

Applicant’s arguments:

    PNG
    media_image7.png
    606
    625
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    849
    625
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    781
    619
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    858
    618
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    826
    612
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    853
    620
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    837
    628
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    852
    611
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    850
    607
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    845
    609
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    808
    620
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    855
    623
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    854
    626
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    863
    627
    media_image20.png
    Greyscale

    PNG
    media_image20.png
    863
    627
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    863
    620
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    857
    605
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    856
    623
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    828
    642
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    826
    618
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    825
    624
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    819
    613
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    860
    629
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    851
    613
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    807
    629
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    866
    621
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    827
    616
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    851
    626
    media_image33.png
    Greyscale

    PNG
    media_image34.png
    78
    610
    media_image34.png
    Greyscale


Response: 
Amendments to claims 

    PNG
    media_image1.png
    79
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    542
    media_image2.png
    Greyscale


and Applicant’s arguments are considered.  

Applicant argues that the most general references to methods and compositions in Brown do not exclude therapeutic agents other than dianhydrogalactitol and its relative diacetyldianhydrogalactitol, in fact, all the specific references to methods and compositions in Brown are directed specifically to dianhydrogalactitol or diacetyldianhydrogalactitol and only to those compounds. The sole reference to "uracil mustard" in Brown is in an extremely long list of therapeutic agents.  
Pedersen-Bjergaard does not specifically mention uracil mustard, and does not provide any guidance.  Colvin does not provide guidance for modifying teachings regarding the nitrogen mustards actually described in detail in that reference, namely mechlorethamine, cyclophosphamide, ifosfamide, melphalan, and 

Response:  Amendments to claims and Applicants arguments are not persuasive. The amendment limits the active ingredient to mustard-based alkylating agent and few parameters related to identification and modification of the side-effects in the use of the active agent.  Mustard alkylating agents are well-known in the art.  For example, a search for the limitation of claim 3 with respect, uracil-mustard, for the treatment of one of the diseases (cancer) of the base claim returns over seven hundred reference.  New claim 296 limitation of dose 0.15 mg to 5 mg is noted.  The focus of the argument is that the cited prior art does not in combination provide the guidance necessary for the use of uracil as alkylating agent specific for the intended use.  The previous office actions specifically address applicants arguments with respect to DNA alkylation, such as the similarity of uracil to other alkylating agents taught in the prior art.   Mischler teach a method of improving the efficacy and/or reducing side effects of the administered drugs dibromodulcitol (DBD) or dibromomannitol (DBM; an analog or derivative of DBD), or iodine substitution derivatives thereof, or dianhydrogalactitol (DAG; an analog or derivative of DBD having structure R-sugar-X, wherein R is a heterocyclic moiety, sugar is dulcitol, and X is epoxide), in a human patient that has cancer (a hyperproliferative disease), e.g., brain cancer including metastases (primary CNS tumor; CNS metastasis of a solid 
Though Mischler teaching is drawn to for the alkylating agent, dianhydrogalactitol, it is at the minimum an analogous art, in the context of Colvin teaching.  Colvin teaches mechanism underlying action of alkylating agents (which is consistent with the Applicant’s arguments Remarks, 6, 1, 2018, page 60, first paragraph) regarding mustards and epoxides: The epoxides, such as dianhydrogalactitol (Figure 51-7), are chemically related to the aziridines and alkylate through a similar mechanism of attack of a nucleophile, such as an amino nitrogen, on a carbon of a strained three-member ring. Dibromodulcitol is hydrolyzed to dianhydrogalactitol and thus is a pro-drug to an epoxide.  Dianhydrogalactitol and dibromodulcitol have been mainly used in Europe, and are not commonly used in the United States.  As such the positon taken is applicant’s argument that Kennedy does not teach dose modification is not persuasive in the context of established use of drugs of similar underlying mechanism (as taught by previously and instantly presented references).  Further as indicated in the previous office actions, dose modifications to arrive at safe 
(ASCT) for malignant diseases has become increasingly important, as discussed in previous reviews……Further Bjergaard teach that More precisely, in patients with Hodgkin disease the risk has been shown to increase by the square of age and is almost directly proportional to the cumulative dose of alkylating agents……and [T]hese observations all indicate a marked dose-response effect of prior chemotherapy with alkylating agents on the risk of t-MDS and t-AML following ASCT.  
The position taken by the Examiner is reiterated below:
As extensively discussed in previous office actions, the biochemical mechanism underlying the method of use (DNA damage) 
    PNG
    media_image35.png
    220
    598
    media_image35.png
    Greyscale

and dose optimization/modification/titration strategies as instantly recited are within the knowledge and routine practice of one of skill in the art (an MD). 


The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima 

Therefore, the position taken is that nothing unobvious is seen in the instant claims. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Previously presented rejection of claims 1, 3-5, and claim 296 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9066918 is maintained.  
Applicant’s arguments: 

    PNG
    media_image36.png
    361
    616
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    835
    630
    media_image37.png
    Greyscale
 
    PNG
    media_image38.png
    853
    616
    media_image38.png
    Greyscale


Response: 
Amendments to claims 

    PNG
    media_image1.png
    79
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    542
    media_image2.png
    Greyscale


and Applicant’s arguments are considered.  
The difference is in the drugs administered.  However these drugs are functionally equivalent.  See references cited above for the biochemical rationale in the rejection under 102/103.  These references are relevant in the context of what is known to one of skill in the art with respect to the instantly elected uracil mustard, in the determination of determining obviousness as set forth in Graham v. John Deere Co.(C) Resolving the level of ordinary skill in the pertinent art.   Applicant restate the previously presented arguments and further invoke the arguments presented for the obviousness rejections.   Examiner’s invokes here the same arguments shown in response to Applicant's arguments for the instant rejections.   Substitution of one known element for another equivalent (that is 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Previously presented rejection of claims 1, 3-5, and claim 296 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-3 of U.S. Patent No. 9687466 in view of Brown WO 2012024367 (of record). 

Applicant’s arguments: 

    PNG
    media_image39.png
    519
    616
    media_image39.png
    Greyscale
 
    PNG
    media_image40.png
    792
    610
    media_image40.png
    Greyscale


Response: 
Amendments to claims 

    PNG
    media_image1.png
    79
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    542
    media_image2.png
    Greyscale


and Applicant’s arguments are considered.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
	The differences between the instant base claim 1 and that of base claim 1 of ‘466 are different alkylating agent (mustard versus epoxide) and the specific cancer being treated (leukemia versus GBL).  These deficiencies are cured by the teachings of Brown.  Brown discloses a method to improve the efficacy and/or reduce the side effects of sub optimally administered drug therapy to improve the efficacy and/or reduce the side effects of sub optimally administered drug therapy; paragraph [0013]) comprising the steps of: (a) identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy (identifying at least one factor or parameter 
	As such the claims are drawn to overlapping subject matter. However the drugs used in the treatment of related diseases are functionally equivalent (see references cited above for the biochemical rationale) to the instantly elected uracil mustard.  Alkylation of biological macromolecules such as DNA bases by the substrate mustard (through the intermediacy of speculated aziridinium ring) or epoxide has been discussed in the previous actions.  In addition, the argued upon compounds/mechanisms are established alkylating agents and further are NOT applicant’s inventions.  
	Again, the difference is in the drugs administered.  However these drugs are functionally equivalent.  See references cited above for the biochemical rationale in the rejection under 102/103.  These references are relevant in the context of what is known to one of skill in the art with respect to the instantly elected uracil mustard, in the determination of determining obviousness as set forth in Graham v. John Deere Co.(C) Resolving the level of ordinary skill in the pertinent art.   Applicant restate the previously presented arguments and further invoke the arguments presented for the obviousness rejections.   Examiner’s invokes here the same arguments shown in response to Applicant's arguments for the instant rejections.   Substitution of one known element for another 

The following was found in the previous action page 18: 
	
    PNG
    media_image41.png
    249
    520
    media_image41.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625